The question of the defendant's guilt or innocence     (613) depends upon the following clause in the Act incorporating the town of Germanton (Pr. Laws 1883, ch. 12, sec. 2): "The corporate limits shall be as follows: One-fourth of a mile east, west, north, and south from the center of the town, which center is the site of the brick building formerly known as the courthouse, and shall run with the four cardinal points of the compass." It was agreed that if the boundary was a circle the defendant lived without the town limits and had no property in said limits, and was guilty of no offense in resisting the seizure of his property for town taxes by the town officer, but it were otherwise if the town limits were a square. If the charter had simply located the town limits "one-quarter of a mile from the center," the boundary would necessarily have been a circle (as in Luzerne v. Shows, 101 Ala. 359), but this charter requires two conditions — first, the corporate limits east, west, north, and south of the center shall be one-quarter of a mile from the center. This locates A, B, C, and D on the subjoined diagram as points through which the boundary must run.
[EDITORS' NOTE:  THE DIAGRAM IS ELECTRONICALLY NON-TRANSFERRABLE.], SEE 121 N.C. 453.] *Page 454 
But there is a further condition: The corporate limits must not only run through these four points, which are respectively one-fourth of a mile east, west, north, and south of the center, but they must "run with the cardinal points of the compass," and that means they must (614) run due north and south, and due east and west. Running them, as thus called for, through the four points already fixed, we have the larger square on the above diagram. To describe a circle running through these four points (which both sides admit to be fixed) would not fill the second condition of running "with the cardinal points," since a circle at no time does this, but is constantly changing its direction. It is true it would keep the boundary at all points one-fourth of a mile from the center, but that is not called for by the charter.
It was suggested on the argument that a square could be drawn running through the four fixed points A. B. C, and D, as the smaller square above shown. This square, we know geometrically, would be exactly half the area of the larger square, and being even smaller than the circle, if that is the boundary, it would acquit the defendant. Equally with the circle, it fills the first condition of passing through the four fixed points, one-fourth of a mile east, west, north, and south of the center, but also, like the circle, it fails to fulfil the second condition of running "with the cardinal points of the compass," since its boundaries run N.E., S.E., S.W., and N.W. The only diagram that can be drawn which will fill both conditions is the larger square above, whose boundaries run through the four fixed points, and north and south, east and west.
No error.